DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Claims 1-20 were rejected under 35 U.S.C. § 101 for allegedly being directed to an
abstract idea without significantly more.” Each of independent claims 1 and 11 has been
amended to recite, “providing, by the physical structure designing computer, the 3D model with
the non-uniform lattice included therein to a computer controlled manufacturing machine that
manufactures a physical structure comprising the non-uniform lattice with the mechanically
robust structure in the physical structure for each junction of the multiple junctions in the at least
a portion of the junctions.” Thus, the claims can no longer be interpreted as being directed to an
abstract idea without significantly more, and withdrawal of the rejection under 35 U.S.C. § 101
is respectfully requested”. (Remarks: page 10)


2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment 
made to the claims, the claims are still not eligible under 35 U.S.C. 101.  Under step 2A, prong 2, the providing limitation of claim 1 amounts to extra solution activity, where the 3D model with the non-uniform lattice is provided to a machine.  This limitation functions as a generic computer function, where the 3D model with the non-uniform lattice is being provided to a manufacturing machine.
	Also, the examiner notes that the other limitations of claim 1 are rejected using the same teachings that were mentioned in the Examiner’s Answer dated 3/9/21. The rejection of the current claims are shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim 1 is directed towards a method, which is an eligible statutory category of invention under 101.  
Regarding step 2A, prong 1, claim 1 recites “generating, by the physical structure designing computer, the non-uniform lattice in the one or more regions of the 3D model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “creating different sized beams that meet at junctions to form the non-uniform lattice”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
 	Claim 1 recites “calculating, for each pair of beams that meet at a center point of the junction, a distance between the center point and a point of intersection of the pair of beams”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “determining a maximized distance for each beam from distances from the center point calculated for respective points of intersection between the beam and remaining beams at the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “finding a largest maximized distance for the beams that meet at the center point of the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “calculating, using the largest maximized distance and respective maximized distances for the beams that meet at the center point of the junction, 3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, at a physical structure designing computer, input specifying one or more regions of a three-dimensional (3D) model in which to generate a non-uniform lattice amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions amounts to insignificant extra-solution activity, data gathering, see MPEP 2106.05(g).
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where a generic computer is applying the instruction, see MPEP 2106.05(f) (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where it recites an idea of a solution, see MPEP 2106.05 (f) (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Also, the claim(s) does/do not include additional elements that improve computer capabilities.  Performing the generic function of manufacturing with the aid of a computer, does not particularly improve the manufacturing machine, see MPEP 2106.05(a) 1. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions is merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.  
Further, the claim recites the additional element of a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, at a physical structure designing computer, input specifying one or more regions of a three-dimensional (3D) model in which to generate a non-uniform lattice is also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions amounts to insignificant extra-solution activity, data gathering, see MPEP 2106.05(g).
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where a generic computer is applying the instruction, see MPEP 2106.05(f) (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where it recites an idea of a solution, see MPEP 2106.05 (f) (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Also, the claim(s) does/do not include additional elements that improve computer capabilities.  Performing the generic function of manufacturing with the aid of a computer, does not particularly improve the manufacturing machine, see MPEP 2106.05(a) 1. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions is merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Further, the examiner has found a reference, Mech et al. (U.S. PGPub 2013/0124151) that teaches a printing system receiving a three-dimensional model of an object to be printed, which demonstrates that the technique of providing a 3D model to a computer controlled machine for manufacturing is well understood, routine and conventional.  This can be seen in paragraphs [0034] and [0042] of the Mech et al. reference.   
Claim 11
Regarding step 2A, prong 2, the limitation of receiving, at a physical structure designing computer, input specifying one or more regions of a three-dimensional (3D) model in which to generate a non-uniform lattice amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions amounts to insignificant extra-solution activity, data gathering, see MPEP 2106.05(g).
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where a generic computer is applying the instruction, see MPEP 2106.05(f) (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where it recites an idea of a solution, see MPEP 2106.05 (f) (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Also, the claim(s) does/do not include additional elements that improve computer capabilities.  Performing the generic function of manufacturing with the aid of a computer, does not particularly improve the manufacturing machine, see MPEP 2106.05(a) 1. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions is merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Further, the claim recites the additional element of a computer and medium.  The computer and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, at a physical structure designing computer, input specifying one or more regions of a three-dimensional (3D) model in which to generate a non-uniform lattice is also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions amounts to insignificant extra-solution activity, data gathering, see MPEP 2106.05(g).
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where a generic computer is applying the instruction, see MPEP 2106.05(f) (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions also amounts to mere instructions to apply an exception, where it recites an idea of a solution, see MPEP 2106.05 (f) (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Also, the claim(s) does/do not include additional elements that improve computer capabilities.  Performing the generic function of manufacturing with the aid of a computer, does not particularly improve the manufacturing machine, see MPEP 2106.05(a) 1. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).
Also, the limitation of providing, by the physical structure designing computer, the 3D model with the non-uniform lattice included therein to by a computer controlled manufacturing machine that manufactures a physical structure comprising the non-uniform lattice with the mechanically robust structure in the physical structure for each junction of the multiple junctions in the at least a portion of the junctions is merely indicating a field of use. In MPEP 2106.05(h) it states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
Further, the examiner has found a reference, Mech et al. (U.S. PGPub 2013/0124151) that teaches a printing system receiving a three-dimensional model of an object to be printed, which demonstrates that the technique of providing a 3D model to a computer controlled machine for manufacturing is well understood, routine and conventional.  This can be seen in paragraphs [0034] and [0042] of the Mech et al. reference.  
The other limitations of claim 11 recite the same substantive limitations as claim 1 and are rejected using the same teachings as claim 1 shown above.
Claims 2 and 12
Dependent claims 2 and 12 recite “wherein the different sized beams comprise hundreds of thousands of beams and generating the non-uniform lattice comprise: varying junction placement within the non-uniform lattice and varying a number of intersecting beams that meet at each junction in the non-uniform lattice”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claims 3 and 13
Dependent claims 3 and 13 recite “varying a thickness of the different sized beams and varying a cross section profile of the different sized beams”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  

   
Claims 4 and 14
Dependent claims 4 and 14 recite “finding a largest of the distances from the center point and adding a margin amount to the largest distance to generate the maximized distance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claims 5 and 15
Dependent claims 5 and 15 recite “stereographically projecting intersections of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create two dimensional (2D) projections of the beams; generating triangulation between the 2D projections and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized distances from the center point, to form the sockets that receive the beams for the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 6 and 16
Dependent claims 6 and 16 recite “using Constrained Delaunay Triangulation (CDT) on the 2D projections”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 7 and 17
Dependent claims 7 and 17 recite “calculating a 3D convex hull using, as input, intersection points of corner lines of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create triangulation in a 3D space about the junction; and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized distances from the center point, to form the sockets that receive the beams for the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 8 and 18
Dependent claims 8 and 18 recite “wherein calculating the 3D convex hull comprises using end points of the beams as the input in addition to the intersection points of the corner lines of the beams”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 19
Dependent claims 9 and 19 recite “generating 3D socket edges between the beams from intersection points of corner lines of the beams with a sphere and generating each 3D beam socket point, of multiple beam socket points connected by the 3D socket edges”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 10 and 20
Dependent claims 10 and 20 recite “generating one or more subdivision points for each of the 3D socket edges to increase a number of edges in the 3D mesh for the sockets”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        

/AKASH SAXENA/Primary Examiner, Art Unit 2147